 AMERICAN GREETINGS CORPORATION283manner permittedby the contractto change Richardson'sand DeHart's seniorityrights at Springfield.To acceptthe General Counsel's contentionthat Local 414acquired the responsibility to uphold Richardson's and DeHart's interest in the Taylorgrievance proceeding is in effectto holdthat two locals each simultaneously representRichardson and DeHart and are obligated to look out for their interests.Not onlydoes the scheme of representation embodied in theAct rule outsuch dual repre-sentation,but it is wholly unreasonable to expect a local which represents drivershaving adverse interests to Richardson and DeHart to do an adequate job of protect-ing their rights.Under all the circumstances,I conclude that under the procedure set forth inthe truckawayagreements,Local 414had no obligation to protect Richardson's andDeHart's interests in processingTaylor'sgrievance.Thiswas the responsibilityof Local 654, theSpringfieldLocal,and its responsibility alone.It should be bornein mind that what gave rise to the filing of the charges in this case was Fugate andGirton's refusal, after September26 when the Fort Wayne Local JointCommitteeruled thattheyhad no right to regular workat Fort Wayne,to put Richardson andDeHart backto work at Springfield.Especially in these circumstances it is logicalto hold that this seniority controversy should be settled under the auspicesof Local654, theSpringfield local.For the reasons stated above, I conclude that the grievance procedure set forthin thetruckawayagreements affords a fair and adequate means of disposing of dis-putes between the employersand the various Teamsterslocals,4 that under thisprocedureLocal 414 wasnot obligated to represent the interests of Richardsonand DeHart in theTaylorgrievance proceedings.Accordingly, Local414 shouldnot beheld tohave violated Section8(b)(1)(A)because of its failure to look outfor their interests in the processingof Taylor's grievance.CONCLUSION OF LAWChauffeurs,Teamsters and Helpers Local UnionNo. 414International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,has notviolated Section8(b)(1)(A)and (2)of the Act,as alleged in the complaint.RECOMMENDED ORDERIt is ordered that the complaint herein be,and it is hereby,dismissed.11 recognize that Business Agent Feltis, representing Local 654 at the October 18hearing at Detroit, took positions which were contrary to the interests of Richardson andDeHart and contrary to Local 654's duty as their bargaining representative.However,the fact that Feltis failed to fulfill his obligations In this regard does not alter the factthat the procedure,itself,was fair.American Greetings CorporationandInternational Brotherhoodof Pulp,Sulphite and Papernnll Workers, AFL-CIO.CaseNo. 26-CA-1361.April 24, 1963DECISION AND ORDEROn February 6, 1963, Trial Examiner Thomas N. Kessel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Intermediate Report.He alsofound that the Respondent had not engaged in certain other allegedunfair labor practices and recommended dismissal of the complaintas to them. Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.142 NLRB No. 33. 284DECISIONSOF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner to tho extent consistent with our Decisionherein.The Trial Examiner found that Respondent violated Section8(a) (1) of the Act solely as a result of a conversation on August 15,1962, between Ann Fortner, classified as a.leader by Respondent, andemployee Joyce Ann Holt. During this conversation, Fortner askedHolt whether she had signed a union card; told Holt to be carefulabout "messing" with the Union; stated that the plant manager knewwhich employees had attended a union meeting and signed unioncards; and, observed that these employees would get into trouble be-cause of the meeting.As set forth in the Intermediate Report, Fortner and Holt wereintimate friends of ]on- standing and the conversation in questionadmittedly arose in the context of Fortner's attempt to counsel Holtconcerning the latter's marital problems.Fortner was a very minorsupervisor who had been promoted to this position just a few weeksprior to the conversation, and had previously discussed the subject ofunions with Holt when both were employees of Respondent. The soleactivity by the Union was limited to the solicitation of employees be-ginning in April 1962.Holt was but 1 of some 704 employees at theplant.As the Trial Examiner acknowledged, there is no evidence ofany kind that Fortner's conduct reflected Respondent's policy with re-spect to the Union, or that Respondent was opposed to the Union orhad done anything to interfere with the Union's organizationalactivities.In light of these circumstances, and the record as a whole, we find,contrary to the Trial Examiner, that Fortner's remarks to Holt donot warrant remedial treatment.Accordingly, we shall dismiss thecomplaint herein.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed by International Brotherhood of Pulp,Sulphite and PapermillWorkers. AFL-CIO, herein called the Union,on August 22, 1962, and an amendedcharge filed by the Union on October 26. 1962, against American Greetings Cor- AMERICAN GREETINGS CORPORATION285poration,i herein called the Respondent, the General Counsel of the National LaborRelations Board, herein called the Board, by the Regional Director for the Twenty-sixth Region issued his complaint dated October 26, 1962, against the Respondentalleging that it has engaged in and is engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (a) (1) and Section 2 (6) and (7) of theNational Labor Relations Act, 61 Stat. 136, herein called the Act.The Respond-ent's answer and its amendment to the complaint denies commission of the statutoryviolations alleged therein.Copies of the complaint, the charge, and a notice ofhearing were duly served upon the parties.Pursuant to notice a hearing was heldbefore Trial Examiner Thomas N. Kessel at Osceola, Arkansas, on December 12,1962.All parties were represented by counsel or other representative.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduce evi-dence was afforded all parties.The Respondent's request after the hearing closedto correct the transcript is granted and the proposed corrections have been made.Upon the entire record in the case, and from observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.PERTINENT COMMERCE FACTSThe complaint alleges and the answer admits that the Respondent is an Ohiocorporation having a plant at Osceola, Arkansas, where it manufactures,sells, andships greeting cards and related products; that in the 12 months preceding issuanceof the complaint the Respondent purchased and receivedat itsOsceolaplant mate-rials valued in excess of $50,000 which were shipped to it directly from points out-side of the State of Arkansas, and that in the same period the Respondent processed,sold, and shipped from its Osceola plant to points outside the State products valuedin excess of $50,000.The answer admits and I find from the foregoing facts thatthe Respondent is engaged in commerce within the meaning of the Act and thatexercise of the Board's jurisdiction over its operations in this case will effectuate thepurposes of the ActII.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESAs narrowed at the hearing by amendment of the complaint there is involved inthis proceeding the simple resolution of whether the Respondent by certain conductof its admitted supervisors interfered with, restrained, and coerced employees inviolation of Section 8 (a) (1) of the Act.The Respondent's plant in Osceola was open in October 1961.William Bocora,the Respondent's employment and personnel manager, conducted numerous inter-views with job applicants to staff the plant.He estimated that prior to the hearinghe had talked to about 10,000 persons.Concededly, it was difficult for him toremember the substance of his conversation with particular persons and he acknowl-edged lack of specific recall of his discussion with former employee Charles E.Johnston and employee George Ballard. Johnston had worked for the Respondentfrom June 5 to August 21, 1962.He testified that during his preemployment inter-view Bocora asked him if he knew anything about the Union and if there was aunion at the place where he had last worked. Johnston's reply to these inquirieswas negative.Nothing more nor less was said about these subjects.Ballard testi-fied that during his interview before he was hired on April 12, 1962, Bocora askedwhether he had ever worked undera union.He replied that he had once workedfor a Memphis employer where some employees belonged to a union and most didnot.He further told Bocora he knew nothing about a union. In support of hisdenial that he asked these questions Bocora reasoned he did not because there wasno necessity to do so. I credit Johnston's and Ballard's testimony because theiropportunity for recall was better than Bocora's.Employee Joyce Ann Holt testified that Ann Fortner, classified by the Respondentas a leader, had asked her on August 15, 1962, whether she had signed a union cardHolt admitted having done so.Fortner then told her to be careful about "messing"with the Union; that Plant Manager Williams knew all the employees who hadattended the Union'smeetingatKeiser,Arkansas; that Williams knew which em-ployees had signed union cards and that they were going to get into trouble because'The Respondent's name appears hereinas cm rected by the answerto the complaint 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the meeting;that if Holt'shusband,James, who was also employed by theRespondent"had not been messing with the Union,that he probably would havealready been fired."Holt further related that Fortner,who was her immediatesupervisor,pointed out how badly both needed their jobs and reminded her ofthe help she had given her in the plant.Holt acknowledged that she and Fortnerwere intimate friends of long standing and were distantly related by marriage; thatshe confided in Fortner who counseled her about her marital difficulties,and thaton the occasion in question,on August 15, the basic reason for the conversation wasFortner'smoral encouragement and advice concerning her marital problem. It wasin the course of their heart-to-heart talk that Fortner assertedly mentioned theUnion as related above.This was not the first time they had discussed the subject ofunions.In prior conversations Fortner had told Holt that she had read aboutstrikes, closed plants, and injuries to people caused by unions.Fortner confirmed her intimacy with Holt.She recalled that on August 14, Holthad been emotionally disturbed,apparently because of her marital problems, andthat she had sent her to the plant dispensary.She remembered sending Holt toPlant Manager Williams the next day and that she had tried to boost her moraleat the time.She denied talking to her about the Union on this occasion or everadvising her about the Union except that she did tell her about the unfavorablethings she had read concerning unions and on one occasion told her"the less shehad to do with it [the Union],the better off she would be." She denied havingbeen instructed by her superiors about what to say to employees concerning theUnion or to ask them whethertheyhad signed union cards,or that she had re-ported to the Respondent the substance of any conversations with employees con-cerning the Union.I credit Holt's account of her conversation with Fortner on August 15. I amnot convinced by Fortner's denials that she went no further than she admitted inadvising Holt to stop messing with the Union.I credit Holt's testimony that theconversation with Fortner occurred on August 15, in the manner described by her.In evaluating the foregoing findings I must be mindful of the context in whichthe conduct under scrutiny occurred.The Union's organizational activities amongthe Respondent's employees,as related by International RepresentativeWayne E.Glenn,were limited to solicitation of signatures to authorization cards beginningin the spring of 1962.Apart from what may be derived from the remarks ofFortner to Holt,there is no evidence of any kind in the case that the Respondent wasopposed or hostile to the Union or had done anything to impede its organizationalactivities.In these circumstances I do not find that Bocora's questions to Johnstonand Ballard during their preemployment interviews tended to coerce employees inthe exercise of their Section 7 rights.Fortner's interrogation of Holt as to her union activities coupled with her revela-tion that the Respondent'smanager knew which employees had attended a unionmeeting and had signed union cards, thereby creating the impression of surveillanceof employees in the course of their union activities,her warning of reprisal againstthose known to have attended the meeting, her reminder to Holt of how she had aidedher progress in the plant, and her admonition to Holt to abstain from union activitiesin sum had a clear coercive tendency.I have considered the mitigating circumstancesincluding the fact that Fortner was at the bottom of the Respondent's supervisorylevels, that her conduct was not shown to have reflected management policy, thather remarks to Holt constituted an isolated incident,and her intimacy with Holt.As to the latter,however,I am aware that friendly advise may well carry greaterimpact than such advice from a stranger.Were it possible to construe Fortner'sremarks as just a friendly suggestion to Holt not to become involved with the UnionImight be inclined,in the circumstances of the case, to regard this as a meretechnical infringementof the Actnot requiring a finding of violation with a formalremedy.But Fortner's comment about the Respondent's knowledge of who attendeda union meeting and signed authorization cards together with the warning of reprisalagainst these employees cannot be so ignored.I find thatby Fortner's conduct theRespondent violated Section 8 (a) (1) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade,traffic,and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof. HARRIS-HUB COMPANY, INC.287V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(1) of theAct, Ishall recommend that it cease and desist therefromand take certain affirmative action designed to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.American Greetings Corporation is an employer within the meaning of Section2(2) of the Actand is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. International Brotherhood of Pulp,Sulphite and Papermill Workers,AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act.3.By interfering with, restraining,and coercing employees in the exercise oftheir rights guaranteed by Section7 of the Actthe Respondent has engaged in unfairlabor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.5.All allegations of the complaint as to which findings of violation have not beenmade have not been sustained.[Recommended Order omitted from publication.]Harris-Hub Company, Inc.andMartin P. Steffan.CaseNo.13-CA-5161.April 24, 1963DECISION AND ORDEROn February 13, 1963, Trial Examiner James F. Foley issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the attached IntermediateReport.Thereafter, the General Counsel filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andLeedom].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptionsand brief, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint.]iThe Trial Examiner on page 289of the reportstated erroneouslythatthe charge filedby Steffan on August 6, 1962,was dismissed on September 22, 1962.The parties stipu-lated that the charge was withdrawn on September 26, 1962. Also,on page 290,the TrialExaminer inadvertently attributed certain testimony to Harris Instead of Jennings.142 NLRB No. 31.